COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                  ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:        In re Mike Mendoza, Jr., Relator

Appellate case number:      01-14-01012-CR

Trial court case number:    952290-B

Trial court:                262nd District Court of Harris County

       The en banc court has voted to deny relator’s motion for en banc reconsideration.

       It is ordered that the motion for en banc reconsideration is denied.


Judge’s signature: /s/ Laura C. Higley
                     Acting for the En Banc Court*

Panel consists of: Justices Keyes, Higley, and Brown

Date: August 13, 2015


* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Huddle, and Lloyd.